Title: From John Adams to Benjamin Stoddert, 12 August 1799
From: Adams, John
To: Stoddert, Benjamin



Sir
Quincy August 12th 1799

I have signed the commission for Dr. Edward Field of Enfield & sent it on in your letter to him. Dr. Cogswells letter to Mr. Wolcott I return to you. Knowing, esteeming & loving Dr. Cogswell I could not hesitate a moment to credit his recommendation. I hope every exertion will be made to get the congress to see. I have as good & as high an opinion of Capt Sever as you have expressed in a late letter & my indignation is not too moderate at certain insinuations which have been thrown out against him.
